185 F.2d 1019
Robert ADAMSON et alk, Appellants,v.CANADA STEAMSHIP LINES, Limited, Appellee.Harold H. TIMANUS, Administrator of the Estates of James K.Timanus, Deceased, and Dorothy Coleman Timanus,Deceased, Appellants,v.CANADA STEAMSHIP LINES, LIMITED, Appellee.
Nos. 11217, 11294.
United States Court of Appeals Sixth Circuit.
Dec. 14, 1950.

Appeals from the United States District Court for the Northern District of Ohio; Paul Jones, Judge.
Kenneth C. Davies, Detroit, Mich., W. Alexander Eldridge, Cleveland, Ohio, Elmer H. Groefsema, Detroit, Mich., Victor M. Todia and J. Harold Traverse, Cleveland, Ohio, for Adamson and others.
Leckie, McCreary, Schlitz & Hinslea, Lucian Y. Ray, Clevelant, Ohio, for appellee.
Guernsey & Guernsey, Fostoria, ohio, for Timanus and others.
Before HICKS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above causes coming on to the heard upon the transcript of the record, the briefs of the parties, and the arguments of counsel, and the court being duly advised.


2
Now, therefore, it is ordered, adjudged, and decreed that the orders of the District Court overruling the exceptions to the jurisdiction of the District Court, from which the above appeals were taken, be and are hereby affirmed, in accordance with the opinion of the District Court.